PER CURIAM.
This cause is before the Court for consideration of a referee’s report in a disciplinary proceeding instituted by The Florida Bar. We have jurisdiction under article V, section 15, Florida Constitution.
The complaint of The Florida Bar charged respondent with two counts of violating article XI, Rule 11.02(6) of the Integration Rule of The Florida Bar. Count one was based on respondent’s having been subjected to professional discipline before the Indiana Supreme Court. Count two was based on his failure to notify this Court of the disciplinary action.
Respondent submitted a “Conditional Guilty Plea for Consent Judgment of Public Reprimand.” The Florida Bar responded by recommending that the plea be accepted and a public reprimand imposed. The Bar informed the referee that the case had been reviewed by a designated reviewer on behalf of the Board of Governors of The Florida Bar and that the designated reviewer recommended acceptance of the conditional plea and imposition of a public reprimand.
The referee accepted respondent’s conditional guilty plea and recommended as discipline the imposition of a public reprimand. The Bar does not seek review of the referee’s report.
Under the circumstances of this case, we find that the recommended discipline is appropriate. We approve the report of the referee.
We hereby reprimand attorney Myron H. Budnick for his conduct in this matter. We also assess against respondent the costs of these proceedings. Judgment is entered against Myron H. Budnick in the amount of $327.35, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.